                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
_______________________________
                                 )
RYAN MICHAEL NANCARROW, )
                                 )   No. 3:18-cv-11079
      Plaintiff,                 )
v.                               )
                                 )   Hon. Robert H. Cleland
NANCY A. BERRYHILL,              )   United States District Judge
Acting Commissioner of the       )
Social Security Administration,  )   Hon. Stephanie Dawkins Davis
                                 )   United States Magistrate Judge
      Defendant.                 )
_______________________________)

                                   JUDGMENT

         In accordance with the Order Remanding Case Under Sentence Four Per

Parties’ Stipulation entered on this date,

         It is ORDERED AND ADJUDGED that the case is REMANDED to the

Commissioner of Social Security for further proceedings in accordance with that

order.

                                          S/Robert H. Cleland
                                         ROBERT H. CLELAND
                                         UNITED STATES DISTRICT JUDGE

Dated: January 10, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
and/or pro se parties on this date, January 10, 2019, by electronic and/or ordinary mail.

                                          S/Lisa Wagner
                                         Case Manager and Deputy Clerk
                                         (810) 292-6522
